HEAD, J.
The indictment was returned at the fall term, 1894, of the court. At that term the'cause was continued at the instance of the defendant, and at each term thereafter by the State. At the May term, 1897, on the day the case was tried, the defendant for the first time, moved to quash the indictment, and also offered to file a plea in abatement, both on the ground that the grand jurors were not drawn in the presence of the officers designated by law. The court overruled both these defenses and its ruling was correct. They came too late. — Code of 1886, § 4446. The effect of this statute can not be avoided by putting the defense in the shape of a motion to quash.
The offer to show excuse was insufficient. No reason was shown or offered to be shown why the defendant did not sooner ascertain the facts. The mere fact that he did not know them is not enough. He must have offered to show that he exercised reasonable diligence to ascertain them.
Affirmed.